Citation Nr: 1221837	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-50 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disability as due to herbicide exposure.

2.  Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in March 2004 and September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to the benefits sought on appeal.  The March 2004 rating decision, in pertinent part, denied service connection for a tropical skin infection associated with Agent Orange exposure and the September 2008 rating decision denied the Veteran's claim for special monthly compensation based on a need for the regular aid and attendance of another person or by reason of being housebound.  The Veteran appealed these decisions to the Board, and the case was certified to the Board for appellate review.  

The issue of entitlement to service connection for a skin disability as due to herbicide exposure is remanded to the RO.


FINDING OF FACT

The Veteran is in need of care or assistance on a regular basis to assist him with meal preparation; dressing; bathing; and performing household chores.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.351, 3.350, 3.352 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the claim of entitlement to special monthly compensation based on need for the regular aid and attendance of another person, because the claim is granted.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

At present, service connection is in effect for diabetes mellitus, rated as 20 percent disabling since September 20, 2005; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, rated as 40 percent disabling since May 21, 2007 and as 20 percent disabling since December 1, 2005; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated as 40 percent disabling since May 21, 2007 and as 20 percent disabling since December 1, 2005; peripheral neuropathy of the right upper extremity, rated as 30 percent disabling since November 13, 2006, and as 10 percent disabling since December 6, 2005; peripheral neuropathy of the left upper extremity, rated as 30 percent disabling since November 13, 2006, and as 10 percent disabling since December 6, 2005; tinnitus, rated as 10 percent disabling since June 13, 2003; and bilateral hearing loss, rated as noncompensable since June 13, 2003.  Entitlement to a total rating for compensation purposes based upon individual unemployability was granted, effective May 21, 2007.  

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  Generally, with respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Veteran argues that he has lost the use of both of his lower extremities.  However, the evidence of record reflects that the Veteran ambulates with a cane and is able to drive.  Therefore, there is no medical evidence supporting such anatomical loss or loss of use of both feet.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In filing his claim in February 2008, the Veteran submitted a Medical Statement for Consideration of Aid and Attendance, which was signed by a private physician.  The physician indicated that the Veteran must use a cane or prop himself against walls or other people for balance when walking.  Also noted was that the Veteran was able to feed himself, but his spouse had to cut his meat into small bite size pieces.  The Veteran's spouse had to prepare meals, and did other work at home previously done by the Veteran, such as washing clothes, washing dishes, vacuuming, and small repairs.  It was noted that the Veteran needed help bathing and getting out of the shower, as well as with buttoning his clothes.  The Veteran was able to care for the needs of nature.  He was not confined to a bed and he was able to sit up.  The Veteran was not blind; he was able to travel and may leave the home without assistance.  He was also able to drive.  The examining physician opined that due to the Veteran's declining health and his rapid loss of the use of his legs and hands due to peripheral neuropathy and diabetes, the Veteran needed the aid and attendance of another person.  

The Veteran's wife submitted a statement in October 2008, which indicated that she had to tie the Veteran's shoes, put his socks on, fasten his buttons and zippers, cut his toenails and fingernails, do his laundry, cook and prepare his food, wash his hair, arms, and back, and rearrange the house so that he did not trip and fall.  She concluded by stating that the Veteran was very dependent on her for getting through the day with minimum upset.

At the RO hearing in May 2009, the Veteran testified that he could attend to the needs of nature on his own.  He indicated that he could not feel buttons with his fingers so he needed help.  He also stated that he needed help with zippers, belt buckles, and belt loops, as well as with socks and shoes.  He stated that he could not feel his feet from the ankles down and he wore braces as a result, which affected his balance.  He also reported needing help getting in and out of the bathtub and shower.  His stated that his wife cuts his fingernails and did all basic household duties because his feet swelled.  He stated that he was able to drive but had to be very careful about the speed because he could not feel his foot on the accelerator.  

In a statement submitted along with his December 2009 VA Form 9, the Veteran asserted that he required the regular aid and attendance of another person because he could not dress himself, bathe himself, or perform household chores. 

The Veteran has not been afforded a VA examination for the purpose of determining whether he is need of regular aid and attendance of another person.  However, the evidence demonstrates that without regular aid and attendance of another person, the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities caused him to be unable to prepare meals, get dressed, bathe, and perform household chores.  While the evidence of record also shows that the Veteran may also experience difficulties due to nonservice-connected disorders, the only medical evidence of record addressing whether the Veteran required the regular aid and attendance of another person due to his service-connected disabilities, in particular peripheral neuropathy and diabetes, is positive to the Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert).  Specifically, the February 2008 Medical Statement for Aid and Attendance reflects that the Veteran needed aid and attendance due to his rapid loss of use of his hands and legs due to peripheral neuropathy and diabetes.  

Thus, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran requires the regular aid and attendance of the another person due to his service-connected disabilities.  Accordingly, with application of the doctrine of reasonable doubt, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, special monthly compensation based on regular need for aid and attendance is warranted. 

Special monthly compensation based on the need for regular aid and attendance is a greater benefit than special monthly compensation based on being housebound. 38 U.S.C.A. § 1114(l), (s).  In view of the Board's grant of special monthly compensation based on the need for regular aid and attendance herein, the issue of entitlement to special monthly compensation on account of being housebound is moot. 


ORDER

Special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In a March 2004 rating decision, the RO denied service connection for a tropical skin infection associated with Agent Orange exposure.  The Veteran was notified of this decision, and filed a notice of disagreement in March 2005.  Thereafter, the RO issued a statement of the case on January 31, 2006 and the Veteran perfected an appeal of this issue by submitting a timely VA Form 9 on March 13, 2006.  The VA Form 9 reflects the Veteran requested a hearing before the Board.  It was specifically noted that a Travel Board hearing or videoconference hearing was requested, whichever could be scheduled first.  

No action was taken after the Veteran filed the March 2006 VA Form 9 with respect to this service connection issue.  Specifically, no Board hearing was ever scheduled, and this appealed issue was never certified to the Board.  When the RO scheduled the hearing before the Board in February 2012 pursuant to the special monthly compensation claim, the Veteran and his representative withdrew their request for that scheduled hearing.  However, the January and February 2012 written requests to withdraw such hearing specifically show that the hearing request being withdrawn was the February 9, 2012 hearing pertaining to the issue of entitlement to special monthly compensation claim.  There is no evidence of record that the Veteran has withdrawn his hearing request pertaining to the claim for entitlement to service connection for a skin disability.  As such, the requested hearing before the Board should be scheduled.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO, according to the date of his March 13, 2006 request for such a hearing.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


